Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5, “preferably” renders the claim indefinite. 
Claim 6 lacks antecedent basis for the weakening. Dependency on claim 2 has been assumed for examination purposes.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-5, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavalieri in view of European patent 1 956 153 (Besten) and further in view of Pecue or Lopez.
Cavalieri discloses the invention, substantially as claimed, a drain cover comprising locking means on both the cover and the drain in the form of tabs (9) engaging grooves (8). Cavalieri does not disclose a level means incorporated into the cover. It is known to provide a leveling means in conjunction with a drain cover, as exemplified by Besten (30). It is also known to incorporate a leveling means into a pipe cover, as exemplified by Pecue (12) and Lopez (132). It would therefore have been obvious for one skilled in the art to add such leveling means to the cover of Cavalieri, to ensure leveling of the drain pipe. 
	With respect to claims 3 and 4, Besten and Pecue disclose a bulls-eye; and Lopez discloses perpendicular tubes. 
	With respect to claim 5, it is submitted that, while Cavalieri does not disclose plastic, plastic is now a well-known material for pipes and covers, and would therefore have been obvious. 
5.	Claims 1, 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Besten and further in view of Pecue or Lopez.
Stone discloses the invention substantially as claimed, a plastic drain cover with locking screws (24) engaging bores (16) in the drain. Stone does not disclose a level means incorporated into the cover. It is known to provide a leveling means in conjunction with a drain cover, as exemplified by Besten, and to incorporate the leveling means into the cover as exemplified by Pecue and Lopez, and would therefore have been an obvious addition to the cover of Stone, for the reasons in paragraph 4, above.
14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone as applied to claim1 above, and further in view of Bayard.
Claim 14 differs from claim 1 in recitation of the locking means is a recessed slit communicating with a thread in the drain. Such an arrangement for attaching a cover for a drain is known, as exemplified by Bayard (recessed slits 9, screws 6) and would therefore have been an obvious alternative locking means for the cover of Stone, to enable the cover to be removed to expose the grate without requiring removal and replacement of the screws.
7.	Claims 1, 3-5, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardo in view of Besten and further in view of Pecue or Lopez.
Pardo discloses the invention substantially as claimed, a plastic drain cover with locking means (see figure 2), and slits (38, 48) for a screwdriver or other tool. 
Pardo does not disclose a level means incorporated into the cover. It is known to provide a leveling means in conjunction with a drain cover, as exemplified by Besten, and to incorporate the leveling means into the cover as exemplified by Pecue and Lopez, and would therefore have been an obvious addition to the cover of Pardo, for the reasons in paragraph 4, above.
8.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardo as applied to claim 1 above, and further in view of Bayard.
The locking means of Pardo is essentially the reverse of that recited in claim 14, with the protruding elements on the cover and the recessed slits in the drain. It is submitted that it would have been obvious for one skilled in the art to substitute a similar .
9.	Claims 1, 3-5, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Say (2018/0073237 or 2019/0316341) in view of Besten and further in view of Pecue or Lopez.
The two publications to Say disclose several embodiments of plastic drain covers with locking tabs on the cover engaging the flange of the drain, with slits for a screwdriver or tool, substantially as claimed. 
Say does not disclose a level means incorporated into the cover. It is known to provide a leveling means in conjunction with a drain cover, as exemplified by Besten, and to incorporate the leveling means into the cover as exemplified by Pecue and Lopez, and would therefore have been an obvious addition to the covers of Say, for the reasons in paragraph 4, above.
10.	Claims 2, 9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The recitation of damaging the locking means when the cover is removed patentably distinguishes over the prior art of record. The covers of the prior art are intended to be reused. 
Humber, Yssel, Peak and DE 94 13 695 were cited in the PCT Written Opinion. Wood and Slattery are cited as being of general interest in disclosing levels built into a tool.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778